Citation Nr: 1618548	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-42 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for alcoholism, to include as secondary to service-connected herniated degenerative disc L5-S1, status post discectomy and laminectomy and/or service-connected right knee lateral meniscus tear with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1955 to December 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the VA Regional Office (RO) in North Little Rock, Arkansas. 

In March 2015 and October 2015 decisions, the Board remanded the appeal for further development. 

This claim was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no clear medical evidence that shows that the Veteran's alcoholism is etiologically related to his service-connected herniated degenerative disc L5-S1, status post discectomy and laminectomy and/or service-connected right knee lateral meniscus tear with osteoarthritis.  


CONCLUSION OF LAW

The criteria for service connection for alcoholism are not met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(n), 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the notice requirements were accomplished by a letter sent in October 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  Instead the Veteran has reported that he has attempted to obtain private treatment records but they are not available as the providers do not keep records as far back as his treatment.  See December 2010 Report of General Information.  

The Board notes that the RO issued a formal finding of unavailability for the Veteran's service treatment records in September 2010 and concluded the Veteran's records were fire-related.  However, as the Veteran does not contend that his alcoholism is due to his military service, further discussion of the Veteran's missing service treatment records is not necessary.  

The Veteran was afforded a VA examination in July 2015.  The Board finds that the examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that the July 2015 VA examiner concluded that there was not any way to state that the Veteran had a condition involving alcohol abuse or dependence that could be related to his history of back or knee problems without resorting to speculation.  As will be discussed further below, as the examiner did not provide a bare conclusion, but instead supported the conclusion with an adequate explanation, the Board finds that the July 2015 examination report is nonetheless adequate and further remand is not necessary.  Jones v. Shinseki, 23 Vet App 382 (2010). 

Additionally, the Board finds that the RO has substantially complied with the March 2015 and October 2015 remand directives, which included obtaining a VA examination and outstanding VA treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he developed alcoholism to deal with the pain caused by his service connected low back and right knee disability.  

At the outset the Board notes that pursuant to 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2014), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."
Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439, 448.   

Turning to the evidence of record, in a July 2015 rating decision the RO granted service connection for herniated degenerative disc L5-S1, status post discectomy and laminectomy and a right knee lateral meniscus tear with osteoarthritis.  

A January 2005 VA treatment record shows that the Veteran was noted as having a significant past history of alcohol abuse.  The Veteran reported that he later sought help for alcohol abuse after he over dosed on alcohol and sleeping pills in 1983 after a fight with his wife.  The Veteran reported that after his divorce he did fairly well from a psychiatric standpoint on doxepin but continued to drink heavily.  The Veteran was diagnosed, in relevant part, with alcohol abuse in early remission.  

Subsequent VA treatment records dated to January 2006 show that the Veteran was noted as sober since November 2004 and having alcohol abuse in sustained remission.  Alcohol screenings were also negative. 

In a September 2010 statement, the Veteran reported that there was a time when it was very hard to get pain medication for more than 30 days.  The Veteran reported that he was already an average drinker but he became a heavy drinker of hard liquor to help with the pain.  He reported that he got in the pain clinic at the Dallas VA about six years prior and they helped him with the pain.  He reported that he quit drinking altogether at that time. 

In an October 2010 statement, the Veteran reported that he had a hard time getting any help for his back and leg pain for years which led him to excessive drinking to fight the pain.  

In a November 2010 statement, the Veteran's ex-wife, F.T. stated that the Veteran was admitted to Garland Memorial Hospital Garland, Texas for a 30 day treatment of alcohol abuse in about May 1985.  

In a November 2010 statement, the Veteran's brother, A.T. stated that the Veteran was admitted to Garland Memorial Hospital Garland, Texas for a 30 day treatment of alcohol abuse in about May 1985.  

In a November 2010 statement the Veteran reported that he was treated for 30 days for alcohol abuse in 1985 and 1986.  The Veteran reported that he was unable to obtain those records because they did not keep records from that far back.  

The Veteran was afforded a VA examination in July 2015.  The examiner concluded that the Veteran did not have a diagnosis of a mental disorder.  The examiner noted that the Veteran's extensive computerized patient record system (CPRS) notes and VBMS file were reviewed.  The examiner noted that the Veteran contends that his alcohol abuse was secondary to either his back or knee conditions.  The examiner noted that there was a note from the Veteran's wife stating that he was hospitalized for 30 days in 1985 for alcoholism.  The examiner noted that he could not locate any specific records of that hospitalization, including records documenting his diagnosis or its etiology.  The examiner noted that treatment notes from 2008 to 2015 at Central Arkansas Veterans Health System (CAVHS) are devoid of any treatment for, or diagnosis of, alcoholism.  The examiner also noted that he did not find any objective evidence stating that there was a relationship between the Veteran's back or knee conditions and any history of substance abuse.  The examiner concluded that there was not any way to state that the Veteran had a condition involving alcohol abuse or dependence that could be related to his history of back or knee problems without resorting to speculation.  

Based on the above, the Board finds that entitlement to service connection is not warranted.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the July 2015 VA opinion was provided by a VA physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The July 2015 VA examiner found that there was no way to state that the Veteran had a condition involving alcohol abuse or dependence that could be related to his history of back or knee problems without resorting to speculation.  The Board notes that it is permitted to accept a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the July 2015 examiner supported his 'mere speculation' statement with the rationale that there was insufficient clinical data from which the examiner could draw a conclusion of a relationship between the Veteran's alcohol abuse and his service connected disabilities.  In providing adequate reasons and bases for his inability to render the requested opinion, the record reflects that the July 2015 examiner reviewed the claims file and considered lay statements considering the Veteran's disorder.  For these reasons, the Board finds the July 2015 opinion is a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Consequently, the VA opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  Thus, there is no medical opinion evidence linking the Veteran's alcoholism to service-connected disabilities.

The Board acknowledges the Veteran's assertions that he began drinking due to his low back and right knee disability.  The Board also acknowledges that the records from the Veteran's reported past treatments for alcoholism are not available.  
The Federal Circuit, however, in finding that secondary service connection for alcohol and drug abuse is available under 38 C.F.R. § 3.310(a), specifically stated that it only foresaw compensation for alcohol or drug related disabilities being allowed where there exists "clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service connected disability[.]" Allen, 237 F.3d at 1381 (emphasis added).  Here, there is no clear medical evidence establishing a relationship between the Veteran's alcoholism and a primary service connected disability.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for alcoholism is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


